Exhibit 10.10

SECOND AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Second Amended and Restated Executive Employment Agreement (this
“Agreement”) is entered into by and between Apria Healthcare Group Inc., a
Delaware corporation (the “Company”), and Daniel E. Greenleaf (the “Executive”)
as of November 30, 2010 (the “Effective Date”).

RECITALS

A.    It is the desire of the Company to retain the services of the Executive
and to recognize the Executive’s contribution to the Company during the course
of his employment.

B.    The Company and the Executive wish to set forth certain terms and
conditions of the Executive’s employment.

C.    The Company wishes to provide to the Executive certain benefits in the
event that his employment is terminated by the Company without Cause (as defined
below) or in the event that he terminates employment for Good Reason (as defined
below), in order to encourage the Executive’s performance and continued
commitment to the Company.

D.    This Agreement amends and restates in its entirety that certain Executive
Employment Agreement by and between the Company and the Executive dated June 18,
2008, as amended by the Amended and Restated Executive Employment Agreement
dated October 24, 2008 (the “Prior Employment Agreement”).

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1.    Term; Positions and Duties.

(a)    Term. The Company hereby agrees to employ the Executive and the Executive
hereby agrees to accept such employment, upon the terms and conditions
hereinafter set forth. The Executive’s employment shall continue until its
termination by reason of the Executive’s written resignation, termination by the
Company for any reason by written notice of termination, or death (the “Period
of Employment”). The Executive’s employment may be terminated at any time by
written notice from the Executive to the Company or from the Company to the
Executive, in the manner provided in Section 6 hereof.

(b)    Position and Duties. The Executive shall serve as the Company’s Chief
Operating Officer and as the President of the Company’s subsidiary, Coram, Inc.
(“Coram”), with direct reporting responsibility to the Chief Executive Officer
of the Company. Subject to the terms and conditions set forth further herein,
the Executive shall undertake such duties and have such authority for the
Company and/or Coram as the Company, through its Chief Executive Officer, shall
assign to the Executive from time to time in the Company’s sole and absolute
discretion; provided such duties and responsibilities are the types of duties
and responsibilities that would ordinarily be assigned to a person with
employment experience and position comparable to that of the Executive and are
consistent with the policies, procedures and guidelines of the Company,
applicable laws and this Agreement. Pursuant to the letter agreement dated
November 30, 2010, between the Executive and the Company’s Chief

 

1



--------------------------------------------------------------------------------

Executive Officer (the “Letter Agreement”), the Executive’s assignment is to
oversee both the respiratory therapy and infusion divisions of the Company, and
his primary focus in the respiratory therapy division will be to provide
day-to-day leadership in sales and operations to enhance revenues and financial
performance. The Executive agrees to devote substantially all of his working
time and efforts to the business and affairs of the Company and Coram. The
Executive further agrees that he shall not undertake any outside activities
which create a conflict of interest with his duties to the Company and Coram, or
which, in the judgment of the Chief Executive Officer or Board of Directors of
the Company, interfere with the performance of the Executive’s duties to the
Company and Coram. The Executive agrees that he shall not be entitled to any
additional compensation (other than the compensation from the Company expressly
provided for in this Agreement) for his services to Coram.

2.    Compensation and Benefits.

(a)    Salary. Beginning with the Effective Date, the Company shall pay to the
Executive a base salary at the rate of $580,000 per year, in accordance with its
regular practices and policies. The Company may increase the Executive’s salary
from time to time.

(b)    Bonuses. During the Period of Employment, the Executive shall be eligible
to participate in the Company’s Executive Bonus Plan, or such other bonus plans
applicable to the Executive’s position as in effect from time to time. Promptly
following the Effective Date, the Company paid the Executive a signing bonus in
the amount of $150,000. For 2010, the Executive’s bonus under the Executive
Bonus Plan shall be no less than $517,000, payable prior to March 15, 2011. In
future years, the Executive’s target bonus under the applicable year’s Executive
Bonus Plan will be an amount equal to 100% of his base salary paid in such year,
and his maximum bonus potential will be equal to 200% of such base salary if
maximum achievement levels are reached. Additionally, if the Executive relocates
his principal residence to California on a permanent basis as provided in the
Letter Agreement and such relocation is completed during 2011, the Executive’s
2011 bonus will in no event be less than 100% of his base salary paid in 2011,
regardless of Company performance. All bonus compensation will otherwise be
earned and paid on and subject to the terms of the applicable year’s Executive
Bonus Plan or other applicable bonus plan.

(c)    Equity Awards. Promptly following the Effective Date, the Company shall
grant to the Executive a total of fifteen basis points of equity in the
Company’s parent corporation, Apria Holdings LLC (“Holdings”), such grant to
consist of 872,193 B Units and 290,731 C Units of Holdings. In addition, if the
Executive relocates his principal residence to California on a permanent basis
during 2011, or if there is a Change in Control of the Company (as defined in
Section 4(h) below, prior to any such 2011 relocation, the Company will grant to
the Executive another fifteen basis points of equity in Holdings at that time.
The Executive shall be eligible for future grants of equity-based awards under
such equity compensation plans as may be in effect from time to time.

(d)    Other Employee Benefits. During the Period of Employment, the Executive
shall be entitled to participate in the Company’s group life, health and
disability insurance plans, the Company’s 401(k) Savings Plan as well as the
Senior Executive Medical and Dental Programs, subject in all respects to the
terms and conditions of those plans and programs. In addition, the Executive
shall be entitled to participate in all other employee benefit plans, programs
and arrangements of the Company (including, without limitation, annual bonus,
equity compensation, welfare, fringe, retirement, savings, vacation, deferred
compensation and

 

2



--------------------------------------------------------------------------------

any other plans, programs and arrangements) applicable to senior executives or
employees of the Company generally, in accordance with the terms of such plans,
programs or arrangements as they shall be in effect from time to time during the
term of the Executive’s employment; provided, however, that nothing herein shall
entitle the Executive to any specific awards under the Company’s equity
compensation plans or other discretionary employee benefit plans. Subject to the
terms and conditions set forth further herein, the parties to this Agreement
recognize that the Company may terminate or modify such plans, programs or
arrangements at any time without the consent of the Executive.

(e)    Relocation. The Executive has agreed in the Letter Agreement to spend a
substantial majority of his time (when not traveling on Company business) at the
Company’s headquarters in Lake Forest, California. The Executive is not required
to relocate his principal residence to California on a permanent basis. However,
if the Executive chooses to relocate his principal residence to California on a
permanent basis, the Company shall provide the Executive with
executive-management relocation benefits such that the Executive will be
reimbursed for approved reasonable expenses associated with the Executive’s
relocation, including realtor and closing cost fees for the Executive’s Denver,
Colorado and California residences, movement of personal household items and
shipment of personal vehicles. The Company will also assist the Executive with
the cost of temporary housing in California prior to the relocation, by paying
him a housing allowance of $5,000 per month for six months following the
Effective Date. Additionally, the Company shall reimburse the Executive for
reasonable costs incurred for his spouse and children to travel periodically
between Denver and California.

Any reimbursements to the Executive pursuant to this Section 2(e) shall be made
in accordance with the Company’s reimbursement policies as they may be in effect
from time to time and in all events shall be made not later than the end of the
calendar year following the year in which the related expense was incurred.

(f)    Vacation and Fringe Benefits. The Executive shall be entitled to a
minimum of 20 days of vacation annually, to be available and prorated monthly
during the terms of this Agreement and otherwise to be consistent with the
vacation policy and practice applicable to other senior executives of the
Company.

(g)    Expenses. During the Period of Employment, the Executive shall be
entitled to receive reimbursement for all reasonable and customary expenses
incurred by the Executive in performing services for the Company in accordance
with the Company’s reimbursement policies as they may be in effect from time to
time. The parties to this Agreement recognize that such policies may be amended
and/or terminated by the Company at any time without the consent of the
Executive. In all events, any reimbursement made to the Executive pursuant to
this Section 2(g) shall be made not later than the end of the calendar year
following the year in which the related expense was incurred, and the amount of
expenses eligible for reimbursement during any calendar year will not affect the
amount of expenses eligible for reimbursement during any subsequent calendar
year.

3.    Grounds for Termination. Subject to the terms and conditions set forth
further herein, the Executive’s employment may be terminated by the Company or
the Executive at any time, for any reason or no reason, with or without Cause or
Good Reason (as such terms are defined below). The Executive’s employment may
end for any one of the following reasons:

 

3



--------------------------------------------------------------------------------

(a)    Without Cause or Without Good Reason. The Executive or the Company may
terminate the Executive’s employment at any time, without Cause (in the case of
the Company) or without Good Reason (in the case of the Executive), by giving
the other party to this Agreement at least thirty (30) days advance written
notice of such termination.

(b)    Death. The Executive’s employment hereunder shall terminate upon his
death.

(c)    Disability. If the Company determines in good faith that the Executive
has incurred a Disability (as defined below), it may give the Executive written
notice in accordance with Section 6 of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
shall terminate effective on the 30th day following receipt of such notice by
the Executive; provided that, within the 30-day following receipt, the Executive
shall not have returned to full-time performance of his duties. For purposes of
this Agreement, “Disability” shall mean the Executive’s incapacity due to
physical or mental impairment which substantially limits a major life activity
and which renders the Executive unable to perform the essential functions of his
position on a full-time basis for the entire period of six (6) consecutive
months, even with reasonable accommodation that does not impose an undue
hardship on the Company.

(d)    Cause. The Company may terminate the Executive’s employment for Cause.
For purposes of this Agreement (except as set forth below), “Cause” shall mean
that the Board of Directors of the Company, acting in good faith based upon the
information then known to the Company, determines that the Executive has
(i) engaged in or committed willful misconduct; (ii) engaged in or committed
theft, fraud or other conduct constituting a felony (other than traffic related
offenses or as a result of vicarious liability); (iii) refused or demonstrated
an unwillingness to substantially perform his duties for a 30-day period after
written demand for substantial performance that refers to this Section 3(d) and
is delivered by the Company that specifically identifies the manner in which the
Company believes the Executive has not substantially performed his duties for
the Company or Coram; (iv) refused or demonstrated an unwillingness to
reasonably cooperate in good faith with any Company, Coram or government
investigation or provide testimony therein (other than such failure resulting
from the Executive’s disability); (v) engaged in or committed any willful act
that is likely to and which does in fact have the effect of injuring the
reputation or business of the Company or Coram; (vi) willfully violated his
fiduciary duty or his duty of loyalty to the Company or Coram or the Company’s
Code of Ethical Business Conduct in any material respect; (vii) used alcohol or
drugs (other than drugs prescribed to the Executive by a physician and used by
the Executive for their intended purpose for which they had been prescribed) in
a manner which materially and repeatedly interferes with the performance of his
duties hereunder or which has the effect of materially injuring the reputation
or business of the Company or Coram; or (viii) engaged in or committed any other
material breach of this Agreement or the Letter Agreement for a 30-day period
after written notification is delivered by the Company that specifically refers
to this Section 3(d) and identifies the manner in which the Company believes the
Executive has materially breached this Agreement. For purposes of the above
clauses (i), (v) and (vi) of this Section 3(d), no act, or failure to act, on
the Executive’s part shall be considered willful unless done or omitted to be
done, by him not in good faith or without reasonable belief that his action or
omission was in the best interest of the Company. Notwithstanding anything
herein to the contrary, for purposes of any termination of employment that
occurs within the period that (i) begins with the first to occur of (1) the
initial public announcement of a Change of Control (as defined below), or
(2) the 90th day preceding a Change of Control and (ii) ends two years

 

4



--------------------------------------------------------------------------------

following such Change of Control, “Cause” shall instead mean only the occurrence
of either or both of the following: (A) the Executive’s conviction for
committing an act of fraud, embezzlement, theft, or other act constituting a
felony (other than traffic related offenses or as a result of vicarious
liability); or (B) the willful engaging by the Executive in misconduct that is
significantly injurious to the Company or Coram. For purposes of the above
clause (B) of this Section 3(d), no act, or failure to act, on the Executive’s
part shall be considered willful unless done or omitted to be done, by him not
in good faith or without reasonable belief that his action or omission was in
the best interest of the Company. Notwithstanding the foregoing, the Executive
shall not be deemed to have been terminated for Cause without delivery to the
Executive of a notice of termination signed by the Company’s Chief Executive
Officer or Chairman of the Board stating that in the good faith opinion of such
officer signing the notice, the Executive has engaged in or committed conduct of
the nature described in this Section 3(d), specifying the particulars thereof in
detail and, further, providing the Executive a reasonable opportunity to
respond.

(e)    Resignation for Good Reason. The Executive may resign on account of Good
Reason (as defined below).

4.    Payments upon Termination.

(a)    Without Cause or With Good Reason. In the event that the Executive’s
employment is terminated by the Company for any reason other than death,
Disability or Cause as defined in Sections 3(b), (c) and (d) of this Agreement,
or in the event that the Executive terminates his employment hereunder with Good
Reason as defined in Section 4(c) of this Agreement, the Executive shall be
entitled to receive severance pay in an aggregate amount equal to 200% of his
Annual Compensation, which shall be paid, subject to Section 11(b), in periodic
installments in accordance with the Company’s customary payroll practices over a
period of twenty-four (24) months, less any amounts required to be withheld by
applicable law, with the first such installment payable within ten (10) business
days following the date the release referred to below in this Section 4(a)
becomes irrevocable under applicable law and in all events not later than the
end of the month following the month in which the Executive’s Separation from
Service (as such term is defined in Section 4(g)) occurs; provided, however,
that any such payment shall be contingent upon the Executive’s execution and
delivery to the Company within 21 days of the termination of his employment (or
such longer period as may be required under applicable law) of a valid release
of all claims the Executive may have against the Company in the form attached
hereto as Exhibit A (which may be modified only to the extent necessary to
reflect developments in applicable law that would jeopardize enforceability of
such release unless the modifications are not made), and not revoking such
release within any revocation period provided under applicable law, and
continued compliance with the restrictive covenants described in Sections 7, 8
and 9 below; and provided, further, that, if the Executive provides such release
of claims, in no event shall the Executive be entitled to payment pursuant to
this Section 4(a) of less than $5,000, which amount the parties agree is good
and adequate consideration, in and of itself, for such release. The Company will
also pay to the Executive any Accrued Obligations (as defined in Section 4(f)
below).

(b)    Annual Compensation. For purposes of this Section 4, the term “Annual
Compensation” means an amount equal to the Executive’s annual base salary at the
rate in effect on the date on which the Executive received or gave written
notice of his termination, plus the sum of (i) the Executive’s target annual
bonus under the Company’s the Executive Bonus Plan or comparable bonus plan
prior to such notice of termination (which shall be equal to 100% of his

 

5



--------------------------------------------------------------------------------

base salary), and (ii) an amount determined by the Company from time to time in
its sole discretion to be equal to the annual cost for the Executive of
obtaining medical, dental and vision insurance under COBRA, including the cost
of his participation in the senior executive medical and dental programs, which
annual amount is hereby initially estimated to be $25,609. .

(c)    Good Reason. For purposes of this Agreement, the term “Good Reason” means
the occurrence of any of the following, without the written consent of the
Executive, unless such event is rescinded within ten (10) business days after
the Executive notifies the Company that he objects thereto:

 

  (i)

any reduction in the Executive’s combined annual base salary and target level
bonus percentage, except for a general one-time “across-the-board” salary
reduction not exceeding ten percent (10%) which is imposed simultaneously on all
executive officers of the Company;

 

  (ii)

the Company requires the Executive to be based at an office location which will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute, or

 

  (iii)

the Company does not permit the Executive to continue to serve as the Company’s
Chief Operating Officer and the President of Coram, Inc., or another mutually
acceptable senior executive position;

provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his objection thereto prior to such
date.

Notwithstanding anything herein to the contrary, for purposes of any termination
of employment that occurs within the period that (A) begins with the first to
occur of (1) the initial public announcement of a Change of Control (as defined
below), or (2) the 90th day preceding a Change of Control and (B) ends two years
following such Change of Control, “Good Reason” shall instead mean, without the
Executive’s express written consent, the occurrence of any one or more of the
following:

 

  (i)

a material reduction in the nature, status or scope of the Executive’s
authorities, duties, and/or responsibilities (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Change of Control (provided, however, that
neither of (A) a change in the Executive’s title or reporting relationships, nor
(B) an adjustment in the nature of the Executive’s duties and responsibilities
that in either case does not remove from him the authority with respect to the
Company’s functional area, employees or products and services that the Executive
had immediately prior to such change or adjustment shall constitute “Good
Reason”);

 

6



--------------------------------------------------------------------------------

  (ii)

a reduction in the Executive’s base salary from its highest level in effect at
any point in the three months preceding the Change of Control or a significant
reduction in the Executive’s aggregate incentive opportunities under the
Company’s short and/or long-term incentive programs and/or bonus plans, as such
opportunities exist immediately prior to the Change of Control;

 

  (iii)

the failure of the Company to maintain the Executive’s relative level of
coverage and accruals (as compared to other Company executives) under the
Company’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Executive participates immediately prior the Change of
Control (both in terms of the amount of benefits provided, and amounts accrued)
(for this purpose, the Company may eliminate and/or modify existing programs and
coverage levels without the Executive’s consent; provided, however, that the
Executive’s level of coverage under all such programs must be at least as great
as is provided to executives who have the same or lesser levels of reporting
responsibilities within the Company’s organization);

 

  (iv)

the Executive is informed by the Company that his principal place of employment
for the Company will be relocated to a location that will result in an increase
of more than thirty (30) miles in the Executive’s one-way commute (as compared
to the Executive’s one-way commute prior to the Change of Control), or

 

  (v)

the Company’s not permitting the Executive to continue to serve as the Company’s
Chief Operating Officer and the President of Coram, Inc., or another mutually
acceptable senior executive position.

(d)    Release of all Claims. The Executive understands and agrees that the
Company’s obligation to pay the Executive severance pay under this Agreement is
subject to the Executive’s execution of a valid written waiver and release of
all claims which the Executive may have against the Company and/or its
successors in the form attached hereto as Exhibit A.

(e)    No Mitigation or Offset. Notwithstanding anything herein to the contrary,
the amount of any payment or benefit provided for in this Section 4 shall not be
reduced, offset or subject to recovery by the Company or any of its subsidiaries
or affiliates by reason of any compensation earned by the Executive as the
result of employment by another employer after the Executive’s employment with
the Company terminates for any reason. In addition, the Executive shall be under
no obligation to seek other employment or to take any other actions to mitigate
the amounts payable under this Section 4.

(f)    Death, Disability, Cause or Without Good Reason. In the event that the
Executive’s employment is terminated due to death, disability, Cause or by the
Executive without Good Reason, the Company shall not be obligated to pay the
Executive any amount other than accrued and unpaid vacation, reimbursement for
business expenses incurred prior to his termination and in compliance with the
Company’s reimbursement policies, any unpaid salary for days worked prior to the
termination, all other amounts accrued and earned by the

 

7



--------------------------------------------------------------------------------

Executive through the date of termination under the then existing plans and
policies of the Company, and any amounts owing in respect of the Company’s
indemnification obligations to the Executive (collectively, the “Accrued
Obligations”).

(g)    Separation from Service. As used herein, a “Separation from Service”
occurs when the Executive dies, retires, or otherwise has a termination of
employment with the Company that constitutes a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.

(h)    Change of Control. For purposes of this Agreement, a “Change of Control”
shall, unless otherwise determined by the Board of Directors of the Company or
Compensation Committee thereof prior to the consummation of the Change of
Control, be deemed to have occurred if:

 

  (i)

any “person,” as such term is used in Sections 13(d)and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes or
enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;

 

  (ii)

all or substantially all of the business or assets of the Company are disposed
of, or a contract is entered to dispose of all of the business of the Company
pursuant to a merger, consolidation other transaction in which (a) the Company
is not the surviving parent company or (b) the stockholders of the Company prior
to the transaction do not continue to own at least sixty percent (60%) of the
surviving parent company in substantially the same proportions as their
ownership immediately prior to such transaction;

 

  (iii)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors of the Company and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election to the Board of Directors of Apria or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

  (iv)

the Company is materially or completely liquidated.

Notwithstanding clause (i) above, a “Change of Control” shall not be deemed to
have occurred solely because a person shall be, become or enter into a contract
to become the beneficial owner of 25% or more, but less than 40%, of the voting
common stock of the Company, if and for so

 

8



--------------------------------------------------------------------------------

long as such person is bound by, and in compliance with, a contract with the
Company providing that such person may not nominate, vote for, or select more
than a minority of the directors of the Company. The exception provided by the
preceding sentence shall cease to apply with respect to any person upon
expiration, waiver, or non-compliance with any such contract, by which such
person was bound.

(i)    In the event that at any time following a Change of Control the Executive
initiates arbitration pursuant to Section 15 to enforce his rights to any
payments under Section 4, or the Company seeks to deny, dispute or reduce any
such payments for any reason, then:

 

  (i)

the burden of proving that the Executive is not entitled to such payments shall
be on the Company;

 

  (ii)

the Company shall pay all expenses incurred by the Executive in prosecuting or
defending any such proceeding as they are incurred by the Executive in advance
of the final disposition of such dispute, together with any tax liability
incurred by the Executive in connection with the receipt of such amounts (any
such payment to be made within 30 days following Executive’s submission of
customary supporting documentation to the Company and in all events Executive
shall submit such supporting documentation to the Company not later than six
months after the year in which such expense was incurred, and with respect to
any expenses, the amount of expenses eligible for reimbursement during the
Executive’s taxable year may not affect the amount of expenses eligible for
reimbursement in any other taxable year); provided, however, that the payment of
such expenses incurred in advance of the final disposition of such proceeding
shall be made only upon delivery to the Company of an undertaking, by or on
behalf of the Executive, to repay all amounts so advanced to the extent the
arbitrator in such proceeding affirmatively determines that the Company is the
prevailing party, taking into account all claims made by any such party to such
proceeding; and

 

  (iii)

all such payments or benefits described in this Agreement shall continue to be
made or provided on the dates provided herein as if all assertions or claims
made by the Executive are accurate without any offsets, claims or charges of any
kind whatsoever being asserted by the Company, except in the event a final
determination pursuant to the arbitration provisions of Section 15 has been
rendered and such determination provides that the Company is entitled to assert
any such offset, claim or charge against the Executive, in which event any such
offset, if applicable, shall be in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

5.    Successors; Binding Agreement.

(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or

 

9



--------------------------------------------------------------------------------

assets of the Company, to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if he terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 5 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

(b)    This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrator, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

6.    Notices. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally, by telecopy,
email or other form of written electronic transmission, by overnight courier or
by registered or certified mail, postage prepaid, or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Daniel E. Greenleaf

4550 E. Perry Parkway

Greenwood Village, CO 80121

If to the Company:

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: Chief Executive Officer

With a copy to the attention of the Company’s Executive Vice President, Human
Resources or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

7.    Antisolicitation. The Executive promises and agrees that, during the
period of his employment by the Company and for a period of two years
thereafter, he will not influence or attempt to influence customers or patients
of the Company or any of its present or future subsidiaries or affiliates,
either directly or indirectly, to divert their business to any individual,
partnership, firm, corporation or other entity then in competition with the
business of the Company, or any subsidiary or affiliate of the Company, where
the identity of the customer or

 

10



--------------------------------------------------------------------------------

patient, or any information concerning the relationship between the customer or
patient and the Company, is a trade secret or other Confidential Material (as
defined below).

8.    Soliciting Employees. The Executive promises and agrees that, for a period
of two years following termination of his employment, he will not, directly or
indirectly, solicit any of the Company employees who earned annually $50,000 or
more as a Company employee during the last six months of his own employment, or
facilitate the hiring of any such employee, to work for any other business,
individual, partnership, firm, corporation, or other entity.

9.    Confidential Information.

(a)    The Executive, in the performance of his duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but not limited to systems technology, field operations,
reimbursement, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

(b)    The Executive hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Material by any means whatsoever
and at any time before, during or after the Executive’s employment with the
Company shall constitute unfair competition. The Executive agrees he shall not
engage in unfair competition either during the time employed by the Company or
any time thereafter.

(c)    The Executive promises and agrees that for a period of one year following
termination of his employment, he will not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the Company, or that is or reasonably would be expected
to be damaging to the reputation of the Company. The Company promises and agrees
that it will use its best efforts to not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the Executive, or that is or reasonably would be
expected to be damaging to the reputation of the Executive.

10.    Parachute Limitation.

 

11



--------------------------------------------------------------------------------

  (i)

Notwithstanding any other provision of this Agreement, in the event that any
amount or benefit that may be paid or otherwise provided to or in respect of the
Executive by or on behalf of the Company or any affiliate, whether pursuant to
this Agreement or otherwise (collectively, “Covered Payments”), is or may become
subject to the tax imposed under Section 4999 of the Code (or any successor
provision or any comparable provision of state, local or foreign law) (“Excise
Tax”), then the portion of the Covered Payments that would be treated as
“parachute payments” under Code Section 280G (“Covered Parachute Payments”)
shall be reduced so that the Covered Parachute Payments, in the aggregate, are
reduced to the Safe Harbor Amount (as defined below); provided that such
reduction to the Covered Payments shall be made only if the total after-tax
benefit to the Executive is greater after giving effect to such reduction than
if no such reduction had been made. For purposes of this Agreement, the term
“Safe Harbor Amount” means the largest portion of the Covered Payments that
would result in no portion of the Covered Payments being subject to the Excise
Tax. In the event that it is determined that the amount of any Covered Payments
will be reduced in accordance with this Section 10, the Covered Payments shall
be reduced on a nondiscretionary basis in such a way as to minimize the
reduction in the economic value deliverable to the Executive. Where more than
one payment has the same value for this purpose and they are payable at
different times they will be reduced on a pro rata basis.

 

  (ii)

The determination of (i) whether an event described in Section 280G(b)(2)(A)(i)
of the Code has occurred, (ii) the value of any Covered Parachute Payments and
the Safe Harbor Amount, (iii) whether any reduction in the Covered Payments is
required under Section 10(a), and (iv) the amount of any such reduction, shall
be made initially by an accounting firm selected by the Compensation Committee
of the Board of Directors (as constituted prior to the occurrence of any Change
of Control), or, if no such firm is selected, by the independent compensation
consulting firm retained by the Compensation Committee prior to any Change of
Control to provide consulting advice to the Compensation Committee (the
“Accountants”). For purposes of making the calculations required by this
Section 10, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority. The Company and the Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 10. The Company shall bear and
be solely responsible for all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 10.

 

12



--------------------------------------------------------------------------------

  (iii)

If it is determined that a reduction in payments is required pursuant to
Section 10(a) and, notwithstanding any prior reduction described in this
Section 10, the Internal Revenue Service (the “IRS”) determines that the
Executive is liable for the Excise Tax as a result of the receipt of amounts
payable under this Agreement or otherwise as described above, then the Executive
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or in the event that the Executive challenges the final
IRS determination, a final judicial determination, a portion of such amounts
equal to the “Repayment Amount”. The Repayment Amount with respect to the
payment of benefits shall be, if a reduction in payments is required pursuant to
Section 10(a), the smallest such amount as shall be required to be paid to the
Company so that the Executive is not subject to the Excise Tax.

11.    Section 409A.

(a)    It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Section 409A”) so as not to
subject the Executive to payment of any interest or additional tax imposed under
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Section 409A, the Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to the
Executive.

(b)    Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s Separation from Service,
and if the deferral of the commencement of any payments or benefits otherwise
payable hereunder for a period of six (6) months following the Executive’s
Separation from Service is necessary pursuant to Section 409A of the Code,
commencement of any such payments or benefits shall be delayed as required by
Section 409A of the Code. Any amounts otherwise payable to the Executive upon or
in the six (6) month period following the Executive’s Separation from Service
that are not so paid by reason of this Section 11(b) shall be paid as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of the Executive’s death), and any such payments shall be increased by an amount
equal to interest on such payments for the period commencing with the date such
payment would have otherwise been made but for this Section 11(b) (the “Original
Payment Date”) and ending on the date such payment is actually made, at an
interest rate equal to the prime rate in effect as of the Original Payment Date
plus one point (for this purpose, the prime rate will be based on the rate
published from time to time in The Wall Street Journal). The provisions of this
Section 11(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.

(c)    Except as otherwise explicitly provided herein, any reimbursements or
in-kind benefits provided hereunder shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement (or,

 

13



--------------------------------------------------------------------------------

if no such period is specified, the Executive’s lifetime), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. In addition, any tax gross-up payments provided for herein
shall be paid as soon as practicable, but in no event later than the end of the
Executive’s taxable year following the Executive’s taxable year in which he
remits the related taxes. Notwithstanding any other provision contained herein,
any offset pursuant to the terms this Agreement of amounts payable to the
Executive shall be in accordance with Section 409A of the Code.

12.    Modification and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Chief Executive Officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

13.    Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

14.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or the Executive’s employment by the Company shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 7, 8 or 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the date of employment termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. The Executive
expressly acknowledges and agrees that if the Company has a reasonable good
faith belief that he is in

 

14



--------------------------------------------------------------------------------

violation of any of the restrictive covenants set forth in said Sections 7, 8 or
9, then the Company, following written notice to the Executive explaining the
basis for its belief, may suspend any future payments scheduled to be made
pursuant to Section 4, unless and until the Executive establishes to the
Company’s reasonable good faith satisfaction that no such violation has
occurred. Each party shall pay its own attorneys’ fees and costs. If any party
prevails on a statutory claim which affords attorneys’ fees and costs, the
arbitrator may award reasonable attorneys’ fees and/or costs to the prevailing
party. The fees and expenses of the arbitrator and the arbitration shall be
borne by the Company.

16.    Entire Agreement. This Agreement, together with the Letter Agreement and
Exhibit A hereto, sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein (including, without
limitation, the Prior Employment Agreement but excluding the Letter Agreement)
is hereby terminated and canceled.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

APRIA HEALTHCARE GROUP INC. By:   /s/ Norman C. Payson, M.D.   Name: Norman C.
Payson, M.D.   Title:   Chief Executive Officer EXECUTIVE By:   /s/ Daniel E.
Greenleaf   Name: Daniel E. Greenleaf

 

15



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

THIS GENERAL RELEASE (this “Release”) is made as of the ___ day of __________,
20___, by and between Daniel E. Greenleaf, an individual (“Executive”), and
Apria Healthcare Group Inc., a Delaware corporation (“Apria”). In consideration
of the payments and benefits described in paragraph 1 below to be provided to
Executive pursuant to that certain Second Amended and Restated Executive
Employment Agreement, effective as of November 30, 2010 to which Executive and
Apria are parties (the “Employment Agreement”), the sufficiency of which is
acknowledged hereby, Executive and Apria agree as follows:

1.    In consideration of Executive’s general release of claims, his agreements
in paragraphs 7, 8 and 9 of the Employment Agreement, and his other promises set
forth herein, Apria shall pay to Executive the amounts:

(a)    a total of $____________ in severance compensation, subject to standard
withholding for federal and state taxes, which shall be payable in accordance
with Apria’s regular payroll procedures in 52 consecutive bi-weekly installments
of the 24-month period beginning on ___________, each in the gross amount of
$________________; and

(b)    all salary amounts earned but not yet paid, subject to standard
withholding for federal and state taxes, payable on or as soon as practicable
after ______________.

2.    On or before _____________________, Executive shall return to Apria his
company-provided laptop computer, cell phone, BlackBerry, credit cards,
electronic fuel card, electronic building access cards and all other property of
Apria. He shall not take or copy in any form or manner any financial
information, lists of customers, prices, or any other confidential and
proprietary materials or information of Apria.

3.    Neither this Release nor anything in this Release shall be construed to be
or shall be admissible in any proceeding as evidence of an admission by Apria or
Executive of any violation of Apria’s policies or procedures, or state or
federal laws or regulations. This Release may be introduced, however, in any
proceeding to enforce the Release. Such introduction shall be pursuant to an
order protecting its confidentiality, except insofar as a court declines to
enter any such Order.

4.    Except for (i) those obligations created by or arising out of this
Release, (ii) any rights Executive may have under any equity agreement with
Apria or any of its affiliates, or any retirement, 401(k), or similar benefit
plans of Apria, and (iii) the continuing right to indemnification as provided by
applicable law or in Apria’s bylaws and articles of incorporation in connection
with acts, suits or proceedings by reason of the fact that he was an officer or
employee of Apria where the basis of the claims against him consists of acts or
omissions taken or made in such capacity, or any indemnification rights of
Executive otherwise provided pursuant to the Agreement and Plan of Merger among
Apria, Sky Acquisition LLC, and Sky Merger Sub Corporation, dated as of June 18,
2008, Executive on behalf of himself, his

 

1



--------------------------------------------------------------------------------

descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges Apria, and its predecessors, subsidiaries and affiliates, past and
present, and each of them, as well as its and their trustees, directors,
officers, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively (including Apria) referred to as the “Apria
Releasees,” with respect to and from any and all claims, wages, demands, rights,
liens, agreements, contracts, covenants, actions, suits, causes of action,
obligations, debts, costs, expenses, attorneys’ fees, damages, judgments, orders
and liabilities of whatever kind or nature in law, equity or otherwise, whether
now known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held as against the Apria Releasees, arising out of or in any way connected with
his employment relationship with any Apria Releasee, or his voluntary
resignation from employment with the Apria Releasees or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of any Apria Releasee committed or omitted prior to the date
of this Release, including, without limiting the generality of the foregoing,
any claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993, the Fair Employment Practices Act, the
Equal Pay Laws, the Workers’ Compensation Act, the Family and Medical Leave Act,
the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the
United States Code, the Employee Retirement Income Security Act of 1974, the
California Fair Employment and Housing Act, the California Labor Code, the state
and federal Worker Adjustment and Retraining Notification Act, the California
Business and Professions Code, or any common law or statutory claim for fraud,
wrongful termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

Except for those obligations created by or arising out of this Release, and
except as provided below, Apria on behalf of itself and the Apria Releasees (to
the extent the matter in question arises on the basis of their relationship to
Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Executive.

5.    It is the intention of Apria and Executive in executing this Release that
the same shall be effective as a bar to each and every claim, demand and cause
of action hereinabove specified. In furtherance of this intention, Apria and
Executive hereby expressly waive any and all rights and benefits conferred upon
them by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consent that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating

 

2



--------------------------------------------------------------------------------

to any other claims, demands and causes of action hereinabove specified. SECTION
1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Apria and Executive, and each of them, acknowledge that either may hereafter
discover claims or facts in addition to or different from those which either or
both of them now knows or believes to exist with respect to the subject matter
of this Release and which, if known or suspected at the time of executing this
Release, may have materially affected this settlement. Nevertheless, Apria and
Executive each hereby waive any right, claim or cause of action that might arise
as a result of such different or additional claims or facts. Apria and Executive
each acknowledge that it or he understands the significance and consequence of
such release and such specific waiver of SECTION 1542.

6.    The terms and conditions of this Release shall remain confidential as
between the parties and professional advisers to the parties and neither of them
shall disclose them to any other person, except as provided herein or as
required by the rules and regulations of the Securities and Exchange Commission
(“SEC”) or as otherwise may be required by law or court order. Without limiting
the generality of the foregoing, neither Apria nor Executive will respond to or
in any way participate in or contribute to any public discussion concerning, or
in any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

7.    Executive expressly acknowledges and agrees that, by entering into this
Release, he is waiving any and all rights or claims that may have arisen under
the Age Discrimination in Employment Act of 1967, as amended, which have arisen
on or before the date of execution of this Release. Executive further expressly
acknowledges that:

a.    He is hereby advised in writing by this Release to consult with an
attorney before signing this Release;

b.    He was given a copy of this Release on _______________, and informed that
he had 21 days within which to consider this Release, although he is free to
execute this Release anytime within that 21-day period as indicated in
Section 18 below; and

c.    He was informed that he has seven days following the date of his execution
of this Release in which to revoke this Release, which revocation may be
effected by means of a written notice sent to the General Counsel of Apria at
Apria’s corporate headquarters,

 

3



--------------------------------------------------------------------------------

provided that in all events any revocation must be received by Apria during the
seven-day revocation period.

d.    Apria and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release.

8.    Apria and Executive each warrant and represent that neither has heretofore
assigned or transferred to any person not a party to this Release any released
matter or any part or portion thereof and each shall defend, indemnify and hold
harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

9.    Apria and Executive acknowledge that any employment relationship between
them (including with any other Apria Releasee) will terminate on
_______________, that they have no further employment relationship except as may
arise out of this Release and that Executive waives any right or claim to
reinstatement as an employee of any Apria Releasee and will not seek employment
in the future with Apria, unless by mutual consent. Nothing herein shall be
construed as voiding Executive’s entitlement to post-termination payments
pursuant to Section 1 above or the Company’s (or any of its affiliates as the
case may be) rights pursuant to Sections 7, 8 and 9 of the Employment Agreement.

10.    This Release shall be incorporated into and made a part of the Employment
Agreement as of the date hereof. This Release, together with the Employment
Agreement, sets forth the entire agreement and understanding between the parties
as to the subject matter hereof and supersedes all prior and contemporaneous
oral and written discussions, agreements and understandings of any kind or
nature. This Release shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and assigns. This
Release does not, however, affect Executive’s rights under any Apria retirement,
401(k), or similar benefit plan. This Release also does not modify the
provisions of any agreement pursuant to which Executive has been granted equity
in Apria or any of its affiliates.

11.    If any provision of this Release or the application thereof is held
invalid, the invalidity shall not affect the other provisions or applications of
this Release which can be given effect without the invalid provisions or
applications and to this end the provisions of this Release are declared to be
severable.

12.    This Release has been executed and delivered by Executive within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

13.    This Release may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

 

4



--------------------------------------------------------------------------------

14.    Any dispute or controversy between Executive on the one hand, and Apria
(or any other Apria Releasee), on the other hand, in any way arising out of,
related to, or connected with this Release or the subject matter hereof, or
otherwise in any way arising out of, related to, or connected with Executive’s
employment with any Apria Releasee or the termination of Executive’s employment
with any Apria Releasee, shall be submitted for resolution by arbitration in
accordance with the provisions of the Employment Agreement. APRIA AND EXECUTIVE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS
RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL
RESOLUTION OF THE DISPUTE.

15.    No waiver of any breach of any term or provision of this Release shall be
construed to be, or shall be, a waiver of any other breach of this Release. No
waiver shall be binding unless in writing and signed by the party waiving the
breach.

16.    In entering this Release, the parties represent that they have relied
upon the advice of their attorneys, who are attorneys of their own choice, and
that they have read the Release and have had the opportunity to have the Release
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.

17.    All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

18.    Executive hereby declares as follows:

I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Release and voluntarily chose to sign the Release prior to the
expiration of the 21-day period.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this ___ day of __________, 20__.

 

   Daniel E. Greenleaf

 

APRIA HEALTHCARE GROUP INC. By:       [Name]   [Title]

 

 

6